Peb Curiam
The opinion filed herein April 5, 1966, published on page 149 of Volume 141 Northwestern Reporter, Second Series, is hereby withdrawn and the following is substituted therefor:
Defendant was charged by county attorney’s information with the crime of petty larceny in violation of section 709.1, Code, 1962, and pleaded guilty thereto. The court’s judgment, dated March 15, 1965, reads: “Defendant * * * is sentenced to pay a fine of $........together with costs and in default of payment that he be confined in the County jail for a period of 30 days, /s/ Loren M. Hullinger, Jr., Judge Municipal Court.” Below the judge’s signature the word “suspended” is written.
The clerk’s transcript on which defendant elected to submit his appeal, taken October 7, 1965, shows that on October 4 the suspended sentence was revoked and it was ordered that mittimus issue forthwith.
We find the above sentence, with the amount of the fine — if one was intended — left blank, is too indefinite to be permitted to stand. We think the case should be reversed and remanded to the trial court with directions, after notice and opportunity to be heard, to impose a proper sentence and it is so ordered. See in this connection State v. Barlow, 242 Iowa 714, 720 to 726, 46 N.W.2d 725, and citations; State v. Marx, 200 Iowa 884, 886, 205 N.W. 518.
Upon the filing of this opinion defendant’s motion for rehearing filed herein May 2, 1965, shall stand overruled. — Reversed and remanded.